DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/18/2022 amended claims 1, 12, and 13.  Claims 1-20 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 01/18/2022 appropriately amended the title and claim 13; hence the objections to the title and claim 13 made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20160241822 A1) in view of Hadrath (US 20150267880 A1).
Regarding claims 1 and 12, Takagi teaches a light source device (2; Fig. 1-6) that guides light to an illumination optical system (40) for illuminating a light modulation element (4R/G/B), the light source device (2) comprising: a light source unit (13) configured to emit first blue light (BLc) and second blue light (BLs); a rotating wheel (55) including a rotating plate (24) in which a diffusion element (26) on which the first blue light (BLc) is incident and a wavelength conversion element (25) on which the second blue light (BLs) is incident are provided; and a first condenser lens unit (22) configured to guide the first blue light (BLc) to the diffusion element (26), wherein the rotating plate (24) is configured to reflect light incident on the diffusion element (26) and also reflect light incident on the wavelength conversion element (25), and wherein the first condenser lens unit (22) is configured so that the first blue light (BLc) from the light source unit (13) is incident on the diffusion element (26) via a first area (upper/lower half with respect to the optical axis-ax3; Fig. 2) of the first condenser lens unit (22), and the light from the diffusion element (26) is incident on a second area (lower/upper half with respect to the optical axis-ax3) of the first condenser lens unit (22), a combining element (18) configured to combine the light from the diffusion element (26) and the light from the wavelength conversion element (25).  (Note, the claim does not recite “the first blue light from the light source unit is incident on the diffusion element via only a first area of the first condenser lens unit, and the light from the diffusion element is incident only on a second area of the first condenser lens unit.)  
Takagi does not explicitly teach a lens unit configured to enlarge a diameter of light from the diffusion element.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi with Hadrath; because it allows matching the beam profiles of color component illumination light to improve illumination uniformity.
Regarding claim 2, Takagi further teaches a first mirror (19) configured to guide the first blue light (BLc) to the first area of the first condenser lens unit (22); and a second mirror (18) configured to guide the light from the second area of the first condenser lens unit (22) to the illumination optical system (40).
Regarding claim 3, Takagi further teaches the second area (lower half) of the first condenser lens unit (22) is located on a rotation shaft side of the rotating wheel (55) with respect to an optical axis (ax3) of the first condenser lens unit (22), and wherein the first area (upper half) of the first condenser lens unit (22) is located on an opposite side of the rotation shaft side of the rotating wheel (55) with respect to the optical axis (ax3) of the first condenser lens unit (22).
Regarding claim 5, Takagi further teaches a separating unit (18) configured to separate blue light from the light source unit (13) into the first blue light (BLc) and the second blue light (BLs).
Regarding claim 6, Takagi further teaches the first area (lower half) of the first condenser lens unit (22) is located on a rotation shaft side of the rotating wheel (55) with respect to an optical axis (ax3) of the first condenser lens unit (22), and wherein the second area (upper half) 
Regarding claim 11, Takagi further teaches the diffusion element (26) is an annular diffuser layer provided on the rotating plate (24), wherein the wavelength conversion element (25) is an annular phosphor layer provided on the rotating plate (24), and wherein the diffuser layer and the phosphor layer are provided on concentric circles (Fig. 3).
Regarding claim 13, Takagi further teaches a second condenser lens unit (21) configured to guide the second blue light (BLs) to the wavelength conversion element (25).
Regarding claims 14 and 15, Takagi further teaches 1 ≤ f1/f2 (Fig. 6).  Takagi does not explicitly teach 1.2 ≤ f1/f2 ≤ 10 or 2.0≤f1/f2≤6.0 is satisfied, where a focal length of the first condenser lens unit (22) is f1 (D2), and a focal length of the second condenser lens unit (21) is f2 (D1), but Takagi teaches experimenting with f1 and f2 to optimize for different colors ([0090]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify f1/f2 such that 2.0≤f1/f2≤6.0; because it would have been obvious to try and it is an issue of optimization.
Regarding claim 20, Takagi further teaches a light modulation element (4R/G/B); and, inherently, a lens holding unit configured to hold a projection lens configured to guide light from the light modulation element (4R/G/B) to a projection target surface (Fig. 1).
Regarding claim 8, Takagi teaches a light source device (2; Fig. 1-6) that guides light to an illumination optical system (40) for illuminating a light modulation element (4R/G/B), the light source device (2) comprising: a light source unit (13) configured to emit first blue light (BLc) and second blue light (BLs); a rotating wheel (55) including a rotating plate (24) in which a diffusion element (26) on which the first blue light (BLc) is incident and a wavelength .

Claims 1, 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20200209726 A1) in view of Hadrath (US 20150267880 A1).
Regarding claims 1 and 12, Lin teaches a light source device (Fig. 1-6B) that guides light to an illumination optical system (140) for illuminating a light modulation element (210), the light source device (100) comprising: a light source unit (110) configured to emit first blue light (50 from 111/112) and second blue light (50 from 112/111); a rotating wheel (120) including a rotating plate (121) in which a diffusion element (BR#; [0037], [0039]) on which the first blue light (50 from 111/112) is incident and a wavelength conversion element (WR1, WR2, GA, GB) on which the second blue light (50 from 112/111) is incident are provided; and a first condenser lens unit (120 corresponding to 111/112) configured to guide the first blue light (50 from 111/112) to the diffusion element (BR#; [0037], [0039]), wherein the rotating plate is configured to reflect light incident on the diffusion element (BR#; [0037], [0039]) and also reflect light incident on the wavelength conversion element (WR1, WR2, GA, GB), and wherein the first 
Lin does not explicitly teach a lens unit configured to enlarge a diameter of light from the diffusion element.
Hadrath teaches a lens unit (20 and 21) configured to enlarge a diameter of light from the diffusion element, where the lens unit is provided on a, optical path from the blue reflective element (17 on 5) to the combining element (11; Fig. 3 and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Hadrath; because it allows matching the beam profiles of color component illumination light to improve illumination uniformity.
Regarding claim 4, Lin further teaches the light source unit (110) is provided on a base member, and wherein the light source unit (110) includes a first light source unit (111) configured to emit the first blue light (50 from 111/112), and a second light source unit (112) configured to emit the second blue light (50 from 112/111) and located at a position different from that of the first light source unit (111) on the base member (Fig. 1 and 4E-H).
Regarding claim 6, Lin further teaches the first area (right/left half) of the first condenser lens unit (120 corresponding to 111/112) is located on a rotation shaft side of the rotating wheel 
Regarding claim 7, Lin further teaches the first blue light from the light source unit (110) is incident on the first area of the first condenser lens unit (120) not via a mirror (Fig. 1, 4E-H), and wherein the light from the diffusion element is guided to the illumination optical system (140) via the second area of the first condenser lens unit (120) and a mirror (DM#; Fig. 1, 4E-H). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi and Hadrath in further view of Lin
Regarding claim 10, neither Takagi nor Hadrath explicitly teaches the light source unit (13) is provided on a base member, and wherein the light source unit (13) includes a first light source unit (13) configured to emit the first blue light (BLc), and a second light source unit (13) configured to emit the second blue light (BLs) and located at a position different from that of the first light source unit (13) on the base member.
Lin further teaches the light source unit (110) is provided on a base member, and wherein the light source unit (110) includes a first light source unit (111) configured to emit the first blue light (50 from 111/112), and a second light source unit (112) configured to emit the second blue light (50 from 112/111) and located at a position different from that of the first light source unit (111) on the base member (Fig. 1 and 4E-H).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi/Lin and Hadrath and in further view of Guo (US 20200271300 A1)
Regarding claims 16 and 17, neither Takagi/Lin nor Hadrath explicitly teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45°.
Guo teaches an angle of incidence of light incident on the diffusion element (26) from the first condenser lens unit (22), θi, that satisfies 10° ≤ θi ≤ 30° and 5° ≤ θi ≤ 45° ([0072]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi/Lin and Hadrath with Gou; because it reduces loss (Guo, [0018]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi/Lin and Hadrath and in further view of Huang (US 20170192347 A1).
Regarding claims 18 and 19, neither Takagi/Lin nor Hadrath explicitly teaches a diffusion angle of the diffusion element, Φ, satisfies a condition 1°≤Φ≤15° and 1°≤Φ≤30°.
Huang teaches a diffusion angle of the diffusion element, Φ, satisfing a condition 1°≤Φ≤15° and 1°≤Φ≤30° ([0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Takagi/Lin and Hadrath with Huang; because it allows provide an optimum beam spot. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the closest prior art references, Takagi, Lin, Hsieh, Huang, and Guo do not teach, by themselves or in combination with one another, “wherein 0.9 ≤ θL/θi ≤ 1.1 is satisfied, where the angle between the optical axis of the first condenser lens unit and the normal to the rotating wheel is θL, and an angle of incidence of light incident on the diffusion element from the first condenser lens unit is θi.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 9 is not obvious to a person of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claim 1. 
Regarding claim 8, applicant/s argue, 
With regard to claim 8, Applicant submits that Takagi merely discloses light from a diffusion element to an illumination optical system via a pickup optical system 22 that causes light from a light source to be incident on the diffusion element, not “the first blue light from the light source unit is incident on the diffusion element via the first condenser lens unit, and the light from the diffusion element is guided 
Examiner respectfully disagrees.  Takagi unambiguously teaches “the light from the diffusion element (26) is guided to the illumination optical system (40) not via the first condenser lens unit (15).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882